Exhibit 10.3

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisk denote omissions.

Amendment to

Collaboration and License Agreement

This Amendment No. 4 (this “Amendment No. 4”) to the Collaboration and License
Agreement dated as of January 8, 2011 and previously amended on July 23, 2013,
February 24, 2014, and March 18, 2014 (as so amended, the “Agreement”), by and
between EPIZYME and GSK is effective as of April 17, 2014 (the “Amendment
Effective Date”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

WHEREAS, pursuant to the Agreement, the Parties agreed to conduct certain
Development activities including activities with respect to the Selected Target
[**] under a Research Plan, and EPIZYME granted to GSK an exclusive worldwide
license to Develop and Commercialize certain compounds directed to the Selected
Target [**],

WHEREAS, the Parties desire to clarify and supplement the activities of the
Parties under the Research Plan.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties, intending to be legally
bound, hereby agree as follows:

1. Amendment of Section 4.3. Section 4.3 of the Agreement is hereby amended by
inserting the following new Section 4.3.1 immediately following Section 4.3 of
the Agreement:

4.3.1 Disclosure of Licensed Compound Structures. Notwithstanding anything to
the contrary in the Agreement, including Articles 4, 5, and 6, the Parties agree
that:

(a) EPIZYME will waive the right to redact the chemical structure of any
Compound prior to such Compound’s achievement of the Lead Candidate Criteria for
all compounds directed to [**] that meet the Licensed Compound definition of
Section 1.63 of the Agreement. Disclosure of the chemical structures of all such
Licensed Compounds determined as of the Amendment Effective Date will occur
immediately. Disclosure of the chemical structures of all Licensed Compounds
determined from and after the Amendment Effective Date and prior to Development
Candidate Selection (or the end of the Research Term if prior to Development
Candidate Selection) will occur on a regular schedule every [**] after the
Amendment Effective Date. For the avoidance of doubt, from and after the
Amendment Effective Date and prior to Development Candidate Selection (or the
end of the Research Term if prior to Development Candidate Selection), GSK and
its Affiliates and Sublicensees shall not conduct any chemistry activities based
on the chemical structures of the Licensed Compounds.

(b) Any compounds derived from chemistry activities conducted by GSK or its
Affiliates or Sublicensees prior to Development Candidate Selection (or the end
of the Research Term if prior to Development Candidate Selection) based on the
chemical structures of Licensed Compounds disclosed to GSK by EPIZYME under
subsection (a) above, shall be deemed to be EPIZYME IP for all purposes under
the Agreement.

2. Miscellaneous. The Parties hereby confirm and agree that, as amended herein,
the Agreement remains in full force and effect. This Amendment No. 4 may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 4 to be executed
by their duly authorized representatives.

 

EPIZYME, INC.     GLAXO GROUP LIMITED By:  

/s/ Jason Rhodes

    By:  

/s/ Keith Smith

Name:   Jason Rhodes     Name:  

Keith Smith

Title:   President & CFO     Title:  

Alliance Director

Date:   April 17, 2014     Date:  

22 April 2014